Citation Nr: 0608708	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  98-15 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty in the Philippine Scouts 
from June 1946 to January 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) which declined to reopen 
the veteran's claim of entitlement to service connection for 
arthritis.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2003.  A 
transcript of this hearing has been associated with the 
claims file.

When the case was before the Board in June 2004, the Board 
reopened the veteran's claim of entitlement to service 
connection for arthritis and remanded that issue for 
additional development of the record.  The case was returned 
to the Board in March 2006 for appellate consideration.


FINDING OF FACT

Arthritis was not manifest in service or within one year 
thereafter, and is unrelated to the veteran's service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active 
military service
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran's claim was received in 
September 1997, long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in September 1998, provided notice to the 
veteran of the evidence necessary to support his claim.  
Supplemental statements of the case dated in January 1999, 
July 2000, April 2003, and December 2005 also provided notice 
to the veteran of the evidence of record regarding his claim 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in June 2001, March 2003, June 2004, 
and June 2005 also instructed veteran regarding the evidence 
necessary to substantiate the claim and requested that he 
identify evidence supportive of the claim.  The June 2001 
letter explained that the veteran's military records were not 
available due to a fire at the National Personnel Records 
Center.  The veteran was asked to provide information 
concerning any treatment during service and the specific name 
and location of the facilities where he was treated.  

A June 2005 letter to the veteran's private physician 
requested that he detail his first treatment of the veteran 
and explain the medical basis for an opinion he had provided.  

Additionally, the Board's June 2004 remand also apprised the 
veteran of the evidence necessary to support his claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  The veteran was afforded the opportunity to 
testify before a hearing officer in December 1998 and before 
the undersigned in August 2003.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

As an initial matter, the Board notes that the veteran's 
service medical records were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  The 
AOJ contacted NPRC in an attempt to locate any available 
records to include Surgeon General records and morning and 
sick reports, and to ascertain if the veteran's records could 
be reconstructed.  Unfortunately, all responses were 
negative.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

The veteran essentially contends that he fell from a moving 
truck in 1946, and that he has suffered from arthritis as a 
result of injuries incurred in that accident.  The Board 
notes the medical evidence of record reflects treatment for 
arthritis of various joints.

The Board acknowledges that there is medical evidence in 
support of the veteran's claim.  Such evidence includes a 
March 1999 letter from M.J.C., D.C. wherein Dr. C. indicates 
that the veteran's arthritic pains in his neck, back, and 
upper and lower extremities appeared to be connected to the 
veteran's past back and head injury.  Dr. C. noted that the 
veteran's history and intake forms reflected a fall from a 
military truck in 1946.  Additionally, T.L.W., M.D. indicated 
in a December 1999 letter that the veteran had arthritis in 
all joints of his body while he served in the United States 
Army from 1946 through 1949.  With regard to this medical 
evidence, the Board observes that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran. See Kowalski v. 
Nicholson, No. 02- 1284 (U.S. Vet. App. June 8, 2005) (citing 
Wilson v. Derwinski, 2 Vet.App. 614, 618 (1992) for the 
proposition that Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran); see also Reonal v. Brown, 5 
Vet.App. 458, 460 (1993) (finding Board may reject medical 
opinion based on facts provided by the veteran previously 
found to be inaccurate); Swann v. Brown, 5 Vet.App. 229, 233 
(1993) (finding Board is not bound to accept uncorroborated 
account of veteran's medical history but must assess the 
credibility and weight of the evidence provided by the 
veteran rejecting it).

Regarding the question of credibility, the Board observes 
that the veteran has repeatedly stated that he is a Hiroshima 
bombing survivor.  Any assertion that he was at Hiroshima at 
the time of the bombing is inherently false and taints the 
veteran's overall assertions.  The veteran has also reported 
that he was discharged as a cripple, thus raising the 
assertion of continuity of treatment since service discharge.  
However, there is a remarkable absence of credible evidence 
demonstrating orthopedic disability during service, within 
one year of separation, or within decades of service.  The 
assertion that he has been a cripple since service is 
unsupported and not credible.  Continuity of symptomatology 
is required where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity is not adequately 
supported, then a showing of chronicity after discharge is 
required to support the claim."  38 C.F.R. § 3.303(b) (1992).  
The regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  However, the Court has noted that in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In 1993, the veteran reported that 
he had been locked in a bathroom and that he developed hand 
and knee pain.  This would tend to place the onset around 
1993, rather than any time closer to the veteran's discharge 
from service in 1949.  The Board has also been presented with 
insurance claim forms reflecting a report of an injury in 
June 1994, rather than an in-service injury.  Accordingly, 
the Board concludes that any assertion of continuity of 
symptoms is unsupported and not believable. 

Ultimately, there are opinions of medical professionals.  
There is nothing to suggest that Dr. C. or Dr. W. had 
personal knowledge of the in-service events reported by the 
veteran.  Therefore, they are not competent to establish that 
the claimed event actually happened.  Therefore, their 
opinion is no better than the underlying information provided 
to them.  The Board has reviewed the entire record and has 
observed the veteran during a hearing.  The Board finds that 
the assertions and testimony of the veteran are unsupported, 
not reliable and not credible.  Similarly, medical opinions 
based upon an unreliable history, as discussed above, are 
equally unreliable.  

The Board has also considered the veteran's statements that 
his arthritis is the result of an injury incurred in service.  
However, as a layperson, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
most probative evidence, establishes a remote post-service 
onset, rather than an in-service onset.    

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis.


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


